DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant argues “As noted in paragraph [0024], Bevan's machine learning model is merely trained on "urine flow rate data, urine flow/pressure data, flow peak count data, flow peak timing data, and urine colour data". See also paragraphs [0112]-[0113] and FIG. 7. Bevan's machine learning model is not trained on audio data of urination. Further, while Bevan discloses an acoustic sensor that is used "to detect [urine] flow with increased accuracy." (Bevan at ¶ [64]. See also ¶ [98]), audio data obtained from this acoustic sensor is not used to train Bevan's machine learning model. In contrast, according to present claim 1, the machine learning model is trained based on "a human's real-time unaltered urine flow data received from a urine flow measuring device and associated audio data of urination obtained during urination" (emphasis added).” Examiner disagrees. 
First, the “time-varying audio data of urination” obtained by the microphone and the “human’s” “associated audio data of urination obtained during urination” can be interpreted as referring to the same “audio data”. Applicant is encouraged to further differentiate the two limitations if they are intended to be different.
Bevan teaches in [0014] The supervised machine learning algorithm may be used to train a neural network. Bevan teaches urine-flow based diagnostic systems with one or more measurements by one or more of the sensors [0060], comprising a microphone ([0064]), and with a possibility of combining data from multiple types of sensors and data from flow rate sensing to indicate infections [0066]. [0089] Optionally (un)supervised machine learning may be applied to the raw and/or processed data and/or output data (S218) to provide a more robust indication of potential infection. [0088] the data may include raw or processed sensor data.
Bevan additionally teaches the exemplary urine-flow based diagnostic systems in Fig. 7 and in [0113] In embodiments data from one or more of steps S700, S702 is provided to a machine learning procedure S706, for example running in base station 604 and/or on a remote server. The procedure may implement a supervised or unsupervised learning algorithm, for example using supervised learning in combination with data inputted from diagnoses previously made using data from the system. 
For at least these reasons, Examiner submits prior art of record fully teaches the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,172856. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim, with the examined claim being broader. Examined claim 1, for example, includes all limitations of the reference claim 1, except the following limitation from the reference claim 1: “wherein a state of the real-time urine flow data is unaltered, the machine learning model is a recurrent model that operates on the time-varying audio data such that a state of the model is input to a subsequent state of the model to leverage time correlations in the time-varying audio data, and the time correlations indicate that a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (US 2020/0178906) in view of Paulsen et al. (US 2016/0029942).
Claim 1
Bevan discloses a system for uroflowmetry ([0019] Urine-Flow Based Diagnostic Systems; and Fig. 7 “urine-flow based diagnostic system”), the system comprising: 
a microphone configured to obtain time-varying audio data of urination ([0064], The system may comprise at least two sensors.; S406 of Fig. 4, acoustic sensor… Thus the first sensor may comprise a temperature sensor or, in some preferred embodiments, a pressure sensor…Alternatively, the first sensor may comprise, for example, an optical sensor such as a colourimetric sensor. Additionally or alternatively, the second sensor may comprise a microphone or similar acoustic vibration sensor; [0095] and Fig. 3: acoustic sensor or microphone 140); and 
a processor and an associated memory ([0016] Embodiments of the system may include a processor coupled to the sensors and to memory storing processor control code.), 
0024] In embodiments a supervised or unsupervised machine learning algorithm may be employed to process one or more of urine flow rate data, urine flow/pressure data, flow peak count data, flow peak timing data, and urine colour data (all as described further below).) that is trained based on simulated urine flow data and associated audio data received from a urine flow simulator, and a human's real-time unaltered urine flow data received from a urine flow measuring device and associated audio data of urination obtained during urination ([0058], multiple different users; [0098]Data is then collected from the accelerometer and/or acoustic sensor (S406) and, in embodiments, also from the pressure sensor (S408). These data are used to determine the urine flow rate [0113], In embodiments data from one or more of steps S700, S702 is provided to a machine learning procedure S706, for example running in base station 604 and/or on a remote server. The procedure may implement a supervised or unsupervised learning algorithm, for example using supervised learning in combination with data inputted from diagnoses previously made using data from the system. Examiner notes this inputted data suggests the claimed “simulated data”, and the data at least from the steps S700, S702 reads on the claimed “human’s real-time unaltered urine flow data”. Further the “time-varying audio data of urination” obtained by the microphone and the “associated audio data of urination obtained during urination” can be interpreted as referring to the same “audio data”).  
simulated urine flow data and associated audio data received from a urine flow simulator.
In a related field of endeavor, Paulsen discloses a similar system (biomonitoring devices including analysis of urine abstract of Paulsen).  Paulsen’s disclosure includes elements similar to that of Bevan, such as sound and optical sensing [0070].
Modifying Bevan to include features disclosed by Paulsen further discloses:
the machine learning model is trained on simulated urine flow data and associated audio data received from a urine flow simulator (the machine learning model of Bevan now using the simulated flow rates or calibration data of Paulsen; [0082] A resting estimate is based on a strong similarity between the power spectral density of the recorded signal and that of simulated flow rates. [0062] Acoustic receiver 602 comprises device hardware and/or executable modules configured to record data related to urinary flow rate. In embodiments, acoustic receiver 602 is substantially similar to recording unit 102. [0068] In operation of device 600 depicted in FIGS. 6A-6B, a method of using device 600 includes the patient performing two recordings similar to those recordings described above with respect to mobile application 500. Particularly, a first recording is used to filter the effect of the background noise and provide a calibration mechanism for analyzing the actual patient data. The first recording can be done before or after the second recording. A second recording comprises the flow data collection. This data, in combination with the calibration data of the first recording can then be analyzed and transmitted to the patient's healthcare provider. [0042] In embodiments, system 200 can optionally further comprise a calibration device 206. Calibration device 206 can comprise any suitable device or accessory configured to produce a known flow rate. [0043] Therefore, in embodiments, prior to or after data collection, a user can initiate a calibration test that allows the healthcare provider and data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate simulation and calibration data into machine learning system of Bevan, because doing so would have provided a point of reference for determining confidence in the accuracy of the analyzed data result ([0043] of Paulsen). The applications of Paulsen’s teachings into Bevan would have been predictable given the similar nature of the device, e.g. both directed to measuring parameters related to urine, both note audio detection, image processing in order to do so, as well as both teaching data processing and analysis.
Claim 2
Bevan in view of Paulsen further teaches the system of claim 1, wherein the processor is configured to output the processed audio data of urination ([0020] of Bevan, responsive to said flow rate parameter, store and/or output data indicating presence of a potential medical condition. [0053] of Paulsen, note flow rate measurement as well, and see further Figs. 9 and 10; [0053] At 408, the data collected at 406 is analyzed. In embodiments, a report is generated. For example, analysis unit 104 can assess, analyze, evaluate, or otherwise appraise the data recorded as part of 404 and 406. In embodiments, referring to FIG. 1, the recorded data can be analyzed in, for example, device 100. In other embodiments, referring to FIG. 2, the recorded data can be analyzed in remote device 204. In other embodiments, portions of the recorded data can be 
Claim 3
Bevan in view of Paulsen further teaches the system of claim 1, wherein the processor is configured to store the processed audio data of urination in the memory ([0020] of Bevan, responsive to said flow rate parameter, store and/or output data indicating presence of a potential medical condition.).  
Claim 4
Bevan in view of Paulsen further teaches the system of claim 1, wherein the audio data of urination includes a sound recording of urine impacting a surface ([0033] of Paulsen In an embodiment, recording unit 102 comprises an acoustic, vibration, or other audio sensor. For example, recording unit 102, in an embodiment, comprises a microphone configured to acquire auditory sounds created from urine striking an air-water interface, such as in a toilet, or some other air-material interface, such as in a urinal.).  
Claim 7
Bevan in view of Paulsen further teaches the system of claim 1, wherein the urine flow simulator comprises: 
a basin that contains water and/or synthetic urine (e.g. container; para 42 of Paulsen); 
a pump configured to pump the urine from the basin at one or more volumetric flow rates (e.g. pumped by a motor to produce a constant flow rate; para 24 of Paulsen); 
a container that receives the urine from the pump to provide the simulated urine flow data (e.g. allowing the liquid to flow from the container into the toilet; para 42 of Paulsen); and 

Claim 8
Bevan in view of Paulsen further teaches the system of claim 7, further comprising: a flow meter configured to measure volumetric flow rates of the urine (e.g. flow rate measurement device; paras 41+ of Paulsen); 
a tube positioned between the basin and the container, wherein the tube carries the urine from the basin to the container (e.g. tubing allow liquid to flow from the container into the toilet; para 42 of Paulsen); and 
a display to receive user input to operate the urine flow simulator (e.g. user interface configured to display data recorded by acoustic receiver; para 59 of Paulsen), 
wherein the processor configured to operate the pump to synchronize the volumetric flow rates and associated audio data of the urine (e.g. note hardware components and communications of the calibration device 206 with the device 202; Fig. 2, paras 41+, in particular user control, initiation in para 43 and hardware components in paras 44+ of Paulsen).  
Claim 9
Bevan in view of Paulsen further teaches the system of claim 7, wherein the basin is temperature controlled ([0064] of Bevan; e.g. accounting for temperature, note incorporating a temperature sensor; [0008] of Paulsen, In another embodiment, a kit comprises a flow rate measurement device including a recording unit including at least one sensor and configured to sense and record data related to urine flow rate, and a transmission unit configured to transmit the urine flow rate data; a calibration device configured to calibrate the data related to urine flow rate sensed by the flow rate measurement device; para 44 of Paulsen).  

Bevan in view of Paulsen further teaches the system of claim 7, wherein the urine flow simulator is portable (e.g. allowing for a portable take home device; para 12 of Paulsen).

Claims 11 is rejected under the same grounds as claim 1 above.
Claim 12 is rejected under the same grounds as claim 2 above.
Claim 13 is rejected under the same grounds as claim 3 above.
Claim 14 is rejected under the same grounds as claim 4 above.
Claim 17 is rejected under the same grounds as claim 7 above.
Claim 18 is rejected under the same grounds as claim 9 above.
Claim 19 is rejected under the same grounds as claim 10 above.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (US 2020/0178906) in view of Paulsen et al. (US 2016/0029942) and Kashyap et al. (US 2018/0303466).
Claim 5
Bevan in view of Paulsen further teaches the system of claim 1, wherein the urine flow measuring device comprises: an imaging device configured to capture multiple image frames of urine flow ([0070] of Paulsen, For example, a visual data receiver can comprise a video camera configured to acquire the images of the physical waves created from urine striking an air-water interface, such as in a toilet.) but may not specifically detail one or more processors and associated memory configured to: apply an image segmentation algorithm on each of the image frames to obtain an image segment for each image frame, wherein the image segment includes 
Kashyap teaches apply an image segmentation algorithm on each of the image frames to obtain an image segment for each image frame (e.g. image processing, including corner [“edge”] detection; para 103 of Kashyap), wherein the image segment includes image pixels associated with the urine flow (e.g. comparing images with the next one in the sequence using motion detection in order to compare a block of pixels to count flows; para 103 of Kashyap), and combine consecutive image segments to generate the real urine flow data (e.g. current image and next one in sequence; sum of inter-frame capture is factored using an image sensor when a person is voiding; para 106 of Kashyap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate image segmentation into Bevan, because doing so would further satisfy the need for accurate, convenient and unbiased electronic biomonitoring capabilities that analyze excreta and other health-related characteristics in a bathroom setting; [0005] of Kashyap.
Claim 6
Bevan in view of Paulsen and Kashyap further teaches the system of claim 5, further comprising: 17 EAST\185495076.1Attorney Docket No. 427359-000005 a toilet that receives the urine flow (e.g. toilet bowl; para 70 of Paulsen, note also user using toilet; para 107 of Kashyap), wherein the imaging device includes two cameras arranged perpendicularly in a plane over the toilet (e.g. note CMOS sensor 211 and photosensor 222 in Fig. 2F of Kashyap, depicted as being in a perpendicular arrangement with the plane of the water 220).  
Claim 15 is rejected under the same grounds as claim 5 above. 
Claim 16 is rejected under the same grounds as claim 6 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690. The examiner can normally be reached Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654